 



Exhibit 10.1
Employment Agreement
The Princeton Review, Inc.
          This Employment Agreement (along with its Exhibits, (this “Agreement”)
is between Stephen Melvin (“Exec”) and The Princeton Review, Inc. (“TPR”), and
is subject to the terms of the current form of the Executive Compensation Policy
Statement, dated July 1, 2005, a copy of which is attached as Exhibit A (the
“Policy Statement”). Capitalized terms used herein are defined in The Princeton
Review Glossary, also dated July 1, 2005, the current form of which governs this
Agreement and is attached as Exhibit B. This Agreement supersedes any previous
agreement with respect to Exec.

1.   Job Description: Starting January 26, 2007 (the “Effective Date”), Exec
shall serve as EVP and Chief Financial Officer. Exec shall devote full business
time and energies to the business affairs, including management and financial
responsibilities, of TPR. Further he will use his best efforts, skill and
abilities to promote TPR’s interests, in accordance with guidelines, policies
and objectives established by TPR.

2.   Compensation: TPR shall pay Exec an annual base salary of $297,052 in
accordance with TPR’s normal payroll practices as of January 17, 2007.

3.   Benefits: Exec shall also receive those medical, dental, life insurance
benefits and D&O insurance benefits made available by TPR to the other G-0
Executives of TPR as a class in accordance with TPR policies.

4.   Transition Expenses: Until such point that Exec is covered by TPR’s health
insurance plan, TPR shall reimburse Exec for the cost of his health insurance.

5.   Term: This Agreement has an initial expiration date of July 1, 2007 but
will automatically be extended for additional six months period upon the
completion of the initial term and any six-months extension period thereafter
until (i) Exec voluntarily terminates employment or (ii) TPR gives contrary
written notice to Exec at least one month prior to the completion of the initial
term or any six-months extension period thereafter.

6.   Severance: If TPR terminates Exec’s employment for any reason other than
for Cause or if this Agreement is terminated under Section 4.2 or 4.3 of the
Policy Statement, then in lieu of the payments provided under Sections 5.2, 5.3
and 5.4 of the Policy Statement, TPR will pay Exec an amount equal to three
months of his annual base salary in effect at the time of termination, payable
in accordance with TPR’s standard payroll practices; provided, however, that in
order to be eligible to receive such severance payments under this Section 5,
Exec shall have executed and delivered to TPR a release agreement in the form of
Exhibit B. If Exec leaves voluntary anytime after April 1, 2007, Exec will be
eligible for a severance payment of $50,000. Exec shall be employed at-will, and
either party may terminate Exec’s employment with or without Cause at any time.
This is in lieu of any other payment.

7.   This Agreement shall be interpreted under the laws of the State of New
York. If any provision of this Agreement shall be found to be invalid or
unenforceable, that provision only shall be deemed to be deleted, or revised to
validly express the intention of the parties, and the remainder of this
Agreement, by intention of the parties shall remain valid and enforceable to the
fullest extent permitted by law. This Agreement may be executed in counterparts
This Agreement is personal to Exec and may not be assigned by him. TPR may
assign this Agreement to any successor or affiliate. This Agreement constitutes
and contains the entire agreement and understanding of the parties with respect
to the subject

 



--------------------------------------------------------------------------------



 



    matter hereof and a modification of this Agreement will be binding only if
in writing and executed by both parties.

Agreed to this January 19, 2007.

             
/s/ John Katzman
      /s/ Stephen Melvin    
 
John Katzman
     
 
Stephen Melvin    
CEO
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
The Princeton Review, Inc.
2005 Executive Compensation Policy Statement
Effective july 1, 2005
The Princeton Review, Inc (“TPR”) wants to fairly compensate its senior
management in a consistent and clear way. This document will serve as an
addendum to the employment agreements of executives selected by the Chief
Executive Officer (“CEO”) or the Board of Directors (the “Board”).
The issues covered are as follows: (1) Who is eligible; (2) Responsibilities and
Non-compete; (3) Term & Compensation; (4) Termination for Cause, Disability or
Death; (5) Severance Benefits and Payments; (6) Change of Control; and the
always-popular (7) Legal Stuff.
Section 1. Who is Eligible

  1.1.   The CEO or the Board shall decide who will be covered under the
Executive Compensation Policy.     1.2.   An executive will not be covered under
the Executive Compensation Policy unless he or she has an effective employment
agreement that provides for such participation.

Section 2. Responsibilities and Non-compete

  2.1.   So long as this Agreement continues in effect, the Executive shall
devote full business time and energies to the business affairs, including
management and financial responsibilities, of TPR. Further, he or she will use
his or her best efforts, skill and abilities to promote their interests, in
accordance with guidelines, policies and objectives established by TPR and his
or her manager.     2.2.   Any materials, writings, graphics, techniques,
methods or products relating or reasonably applicable to TPR business, or any
natural extension thereof, which may be developed by the Executive during his or
her term of employment with TPR shall inure solely and fully to the benefit of
TPR, without any additional compensation to the Executive.         In addition,
TPR will be the exclusive owner of all intellectual property rights (including
copyrights, patents, trade secrets, trademarks and moral rights) in all of the
Executive’s works of authorship, inventions, and other creations, ideas,
suggestions and contributions, either standing alone or as part of a collective
work, that are within the scope of the Executive’s employment at TPR. At TPR’s
request, the Executive agrees to sign all documents necessary to confirm this
agreement and to secure and perfect TPR’s interest in such rights. The Executive
acknowledges that during his or her         employment with TPR, he or she may
have had otherwise prohibited access to trade secrets and other oral or written
information and materials that are confidential in nature and proprietary to
TPR. The Executive will not, at any time, whether during or after the term of
employment, directly or indirectly, by any means or devices whatsoever, copy,
retain, disclose, use, or permit the use of or access to any confidential
business information, except as may be required in the performance of the
Executive’s duties for TPR. Upon termination or expiration of employment with
TPR, the Executive will immediately turn over to TPR all copies of any
confidential business information in his or her possession or control.     2.3.
  In the event of a breach or threatened breach by the Executive of any
provision of this Agreement which would be difficult to measure in terms of
monetary damages, including, but not limited to, the disclosure of confidential
business information, or the unauthorized rendering of services to any person or
firm engaged in a business competitive with that of TPR or its franchises as
described in Section 2.4 below, TPR shall by agreement of the parties be
entitled to obtain a restraining order, injunction and all other appropriate
equitable remedies in addition to other applicable remedies provided by
applicable law. It is expressly agreed that the Executive’s obligation to
maintain the confidentiality of the business of TPR and its franchises, which
are not matters of general public knowledge, will survive the termination of
this Agreement.     2.4.   The Executive agrees that his or her services
provided to TPR are of a special, unique and intellectual character, and the
Executive’s position with TPR places him or her in a position of confidence and
trust with the business, customers and employees of TPR and its affiliates.
Accordingly, the Executive agrees during the term of this Agreement and for a
period of eighteen (18) months following the expiration or termination of this
Agreement not to:

 



--------------------------------------------------------------------------------



 



  2.4.1.   engage in any capacity, in the business of providing assistance with
or professional training for state standards and assessments, preparation for
standardized examinations, or the college, professional school, or graduate
school admissions process, without the advance written consent of TPR, or    
2.4.2.   solicit the services of any employee of TPR or any of its franchises
(or any individual employed by TPR or any of its franchises within the then most
recent 12 months) or take any action that results, or might reasonably result,
in any employee ceasing to perform services for TPR or any of its franchises and
commencing to perform services for the Executive or any person or entity
associated with the Executive. If the Executive breaches this Section 2.4, he or
she will immediately forfeit as of the time of such breach the right to receive
any severance payments or benefits under this Agreement and forfeit the gain
from any stock options exercised following a termination of employment. In
addition, TPR will be entitled to require that the Executive repay to TPR the
value of any such payments or benefits previously paid to the Executive and to
pursue any additional remedies at law or equity, including, without limitation,
those contemplated by Section 2.3 above.

  2.5.   If any provision of this Section 2 is found to be void or
unenforceable, in whole or in part, then the remainder of the provisions of this
Section 2 will remain in full force and effect and in no way be affected or
impaired, and the provision so found to be void or unenforceable will be deemed
modified in amount, duration, scope or otherwise to the minimum extent necessary
such that such provision shall not be void or unenforceable and, as so modified,
will remain in full force and effect.

Section 3. Term & Compensation:

  3.1.   The Agreement has an initial one-year term, which will automatically be
extended for additional two-year periods upon the completion of the initial
one-year term or any two-year extension period thereafter until (i) the
Executive voluntarily terminates employment or (ii) TPR gives contrary written
notice to the Executive at least 60 days prior to the completion of the initial
one-year term or any two-year extension period thereafter.     3.2.   Base
annual salary is payable in 26 equal bi-weekly installments.     3.3.   The
Executive may be eligible for an annual bonus in accordance with The Princeton
Review Bonus Policy, attached hereto as Exhibit A.     3.4.   A health insurance
plan comparable to the best plan being provided on a current basis to management
executives of TPR or other TPR employees.     3.5.   Other benefits such as
401(k), cafeteria plan, educational reimbursement and such others as may be
provided to other management personnel of TPR or other TPR employees.     3.6.  
Three weeks of paid vacation.

Section 4. Termination of Employment:

  4.1.   TPR may terminate the Executive’s employment for Cause.     4.2.   TPR
may terminate the Executive’s employment due to his or her “Disability.” For
purposes of this Agreement, the Disability of the Executive shall mean that the
Executive shall fail to perform the duties of employment because of illness or
incapacity to perform for 90 successive days, or for shorter periods aggregating
90 days or more in any consecutive 12-month period (the “Periods of
Disability”). In no event will the Executive’s absence from work on an approved
maternity or paternity leave be counted as a Period of Disability.     4.3.  
This Agreement shall terminate immediately upon the Executive’s death.     4.4  
If the Executive voluntarily terminates without Adequate Notice, any stock
options granted to the Executive shall immediately terminate upon the
Executive’s termination of employment.

 



--------------------------------------------------------------------------------



 



Section 5. Severance Payments and Benefits:

  5.1.   If the Executive’s employment terminates for any reason during the term
of the Agreement, the Executive will be entitled to receive his or her salary
through the date of termination (and a cash payment for vacation accrued to that
date).     5.2.   If TPR terminates the Executive’s employment due to his or her
Disability, then, in addition to the payments provided under Section 5.1 above
(which will include the salary accrued by the Executive during the Period(s) of
Disability), the Executive will also continue to receive base salary for a
period of six months following the date of termination, minus any other
Disability benefits provided by TPR to the Executive during this period. Payment
under this Section 5.2 will, however, immediately cease upon the Executive’s
return to employment with TPR or any other employer.     5.3.   If TPR
terminates the Executive’s employment without Cause, or if the Executive
terminates employment after being Reassigned, then, in addition to the payments
provided under Section 5.1 above, TPR will pay the Executive his or her annual
base salary for an additional six months following termination. In addition, the
Executive will be entitled to reimbursement of COBRA payments to maintain
medical and dental insurance for a number of weeks equal to twice the number of
years he or she was employed full-time by TPR.     5.4.   If TPR does not renew
the Agreement under Section 3.1 above, then, in addition to the payments
provided under Section 5.1 above, TPR will pay the Executive an amount equal to
his or her weekly salary multiplied by twice the number of years he or she was
employed full-time by TPR. This payment will not be due if TPR is in the process
of Terminating for Cause at the time of renewal.     5.5.   Any severance
payments or benefits provided under this Section 5 shall be in consideration of,
and subject to, the Executive’s performance of the non-competition obligations
of Section 2.4 above.     5.6.   To the extent permitted by law, the total
amount of any severance payments or benefits provided under this Section 5 shall
be paid ratably over time pursuant to TPR’s regularly scheduled payroll system
based on the number of months of the Executive’s annual base salary to be paid,
and shall be subject to withholding taxes.

Section 6. Change in Control:

  6.1.   TPR shall retain full and unlimited discretion to add to or to dispose
of TPR. However, if there is a Change in Control during the term of the
Agreement, the Executive will be entitled to immediate vesting and settlement of
all deferred stock and stock options then held by the Executive under the
relevant plans, and of all other stock-based awards granted to the Executive
under any stock-based incentive plan of TPR.

Section 7. Legal Stuff:

  7.1.   Except for the right of TPR to seek equitable relief under the
circumstances provided by Section 2 hereof, any controversy, dispute or claim
arising under or relating to the provisions of this Agreement, or the breach
thereof, shall be determined by arbitration in the City of New York in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The decision and award in such arbitration
proceeding shall be binding and final on the parties, and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.     7.2.   If any provision of the Agreement shall be
found to be invalid or unenforceable, that provision only shall be deemed to be
deleted, or revised to validly express the intention of the parties, and the
remainder of the Agreement, by intention of the parties, shall remain valid and
enforceable to the fullest extent permitted by law.     7.3.   The Agreement is
personal to the Executive and may not be assigned by him or her. TPR may assign
the Agreement to any successor, or to any party or corporation that may succeed
to the business of TPR or of such successor by sale of assets, merger, or
consolidation or otherwise, provided the assignee assumes the responsibilities
and obligations of TPR under the Agreement.     7.4.   The Agreement constitutes
and contains the entire agreement and understanding of the parties with respect
to the subject matter hereof. A modification of this Agreement will be binding
only if agreed to in writing by the party sought to be bound or obligated.    
7.5.   The Agreement shall be interpreted under the laws of the State of New
York.

 



--------------------------------------------------------------------------------



 



  7.6.   The Agreement may be executed in any number of identical counterparts,
and each counterpart shall be deemed a duplicate original hereof.     7.7.   The
Compensation Committee shall administer this Policy and shall have exclusive
authority and discretion to interpret and construe the terms hereof and
determine eligibility for payments and benefits hereunder with respect to the
CEO and each other Executive Officer. Any such determination will be final and
binding on the Executive Officer unless arbitrary and capricious or made in bad
faith. The CEO, however, shall administer this Policy and shall have exclusive
authority and discretion to interpret and construe the terms hereof and to
determine eligibility for payments and benefits hereunder with respect to any
other executive of TPR that is covered by this Policy. Any such determination
will be final and binding on the executive unless arbitrary and capricious or
made in bad faith.     7.8.   Any payments due to the Executive hereunder will
be reduced by all required withholding and other taxes.     7.9.   Many
definitions and terms used here can be found in The Princeton Review Glossary.
Any of the terms herein may be superceded by the specific employment agreement
to the extent that the employment agreement specifically provides that it is
superceding a term herein. The Executive’s specific employment agreement,
together with this addendum, are referred to herein as the “Agreement”. However,
the terms herein supercede those of the Stock Option Grant or Stock Incentive
Plan.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
The Princeton Review Glossary — 2005
EFFECTIVE JULY 1, 2005
In many documents and agreements used by The Princeton Review, Inc. we use
certain terms. In order that all of those documents refer to the same things in
the same way, we have created this Glossary.

1)   “Adequate Notice” is 4 weeks prior written notice that an Executive Officer
must provide to the Company in the event that such Executive Officer voluntarily
terminates his or her employment with the Company.   2)   “Agreed Value” is the
fair market value of the Company as determined by the Company through the
valuation committee set up in the Stockholder’s Agreement.   3)   “Board” shall
mean the Board of Directors of the Company.   4)   “Cause” shall mean:

  a)   dishonesty or the willful engaging by an employee in illegal conduct, if
such acts materially injure the company;     b)   the willful failure of an
employee to perform the material duties of his or her employment (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand is delivered to the employee which identifies the manner in
which the employee has not substantially performed his or her duties;     c)  
the willful engaging by an employee in gross misconduct in connection with the
performance of his or her duties which is materially injurious to his or her
employer; or     d)   disloyalty towards the Company which results in material
harm to the Company, which specifically shall include, but not be limited to,
actions which are inconsistent with the fiduciary duty owed the Company arising
by law from employment as an officer and agent of the Company.

5)   A “Change in Control” shall mean:

  a)   an acquisition or acquisitions of 30% or more of the Company’s then
issued and outstanding voting stock, with preferred stock on an as-converted
basis, that results in a change in the CEO or Chairman of the Board, by an
outside entity or entities (as defined below);     b)   a merger or
consolidation of the Company, unless (1) following the transaction, former
stockholders of the Company continue to hold at least 50% of the voting stock of
the surviving entity or (2) the transaction is effected to implement a
recapitalization in which no outside entity or entities acquire control of 50%
or more of the Company’s voting stock;     c)   during any period of two
consecutive years, individuals who at the beginning of such period were members
of the Board cease for any reason to constitute at least a majority thereof
(unless the election, or the nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period);     d)   a liquidation or dissolution of the Company, or sale of
substantially all of its assets to an outside entity or entities; or     e)  
the execution of a binding agreement which, if consummated, would result in a
Change in Control as defined above;

  i)   provided, that, notwithstanding anything to the contrary in the
foregoing, neither the initial public offering of the common stock of the
Company, nor the temporary holding of Company securities by an underwriter
pursuant to an offering of such securities, shall be deemed to constitute, or
otherwise be treated as, a Change in Control.     ii)   For purposes of this
definition, an “outside entity” includes “person” or “group” within the meaning
of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 as of
April 1, 2000. Notwithstanding anything to the contrary in the foregoing, an
“outside entity” shall not include SG Capital Partners, L.L.C.

6)   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.   7)   “Common Stock” shall mean the common stock of the Company.

 



--------------------------------------------------------------------------------



 



8)   “Committee” shall mean the Compensation Committee of the Board or such
other committee appointed either by the Board or by such Compensation Committee
to administer the Plan.   9)   “Company” shall mean The Princeton Review, Inc.  
10)   “Deferral Period” shall mean the period during which receipt of an award
of Deferred Stock shall be deferred.   11)   “Deferred Stock” shall mean an
award of deferred stock granted to an employee under the Stock Incentive Plan.  
12)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
  13)   “Executive Officer” shall mean an executive officer of the Company as
defined in Rule 3b-7 of the Exchange Act.   14)   “Incentive Stock Option” shall
mean a Stock Option that is an “incentive stock option” within the meaning of
Section 422 of the Code.   15)   “Fair Market Value” shall mean the closing sale
price of the Stock on a given date as reported on the NASDAQ, or such other
national securities exchange as may be designated by the Company, or, in the
event that the Stock is not listed for trading on a national securities exchange
but is quoted on an automated system, on such automated system.   16)  
“Non-Qualified Stock Option” shall mean a Stock Option which is not an Incentive
Stock Option.   17)   “Reassigned” shall mean:

  a)   a material detrimental change in an employee’s duties, titles or
reporting responsibilities from those in effect;     b)   the relocation of the
employee by more than 50 miles from the office at which he or she was based, or,
if the employee consents to relocation, the failure by the Company to pay the
Executive’s reasonable moving expenses and indemnify him or her against loss
realized in the sale of his or her principal residence in connection with the
relocation;     c)   the Company’s failure to have any successor assume the
Agreement; or     d)   any other material breach by the Company of the
Agreement.

18)   “Related Company” shall mean any affiliate of the Company designated as
such by the Committee.   19)   “Restricted Stock” shall mean an award of shares
of Stock granted to an employee pursuant to the Stock Incentive Plan.   20)  
“Stock” shall mean the common stock of the Company.   21)   “Stock Incentive
Plan” shall mean The Princeton Review, Inc. 2000 Stock Incentive Plan, or any
successor plan thereto.   22)   “Stock Option” shall mean an award to purchase
shares of Stock granted to an employee pursuant to the Stock Incentive Plan,
which may be either a Non-Qualified Stock Option or an Incentive Stock Option.

 